Citation Nr: 1122602	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  03-14 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for respiratory disorders, to include as due to acquired nicotine dependence.

2.  Entitlement to service connection for impotence as secondary to service-connected prostatitis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected sinusitis.

4.  Entitlement to service connection for otitis media.

5.  Entitlement to service connection for esophageal hernia, to include as secondary to service-connected sinusitis.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had verified active service from November 1954 to January 1958 and from October 1961 to February 1969 plus additional service of unverified dates.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2000 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for acquired nicotine dependence and associated respiratory disorders, service connection for impotency secondary to service-connected prostatitis, service connection for GERD and service connection for otitis media. 

This appeal also arises from a January 2003 rating decision that denied entitlement to service connection for diabetes mellitus and from September 2004 and later rating decisions that denied entitlement to service connection for esophageal hernia as secondary to service-connected sinusitis.

At a videoconference hearing before the undersigned in September 2006, the Veteran withdrew his appeal for entitlement to service connection for migraine headaches. 

In March 2007, the Board granted service connection for diabetes mellitus, denied entitlement to service connection for acquired nicotine dependence and secondary respiratory disorders, impotence as secondary to service-connected prostatitis and for otitis media.  In addition, the Board remanded the issues of entitlement to service connection for GERD and for esophageal hernia as secondary to service-connected sinusitis.  The Board again remanded these issues for additional development in March 2009; these issues are again before the Board for further appellate review.

The Veteran appealed the Board's March 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Mandate, the Court found that a January 2010 Memorandum Decision by the Court was final.  The Memorandum Decision vacated the Board's March 2007 denial of service connection for respiratory disorders, impotence and otitis media, and remanded these matters for readjudication consistent with its decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the evidence of record reflects that the Veteran had to stop working due to the coughing that has been associated with his service-connected sinusitis.  Recently, the Court held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, however, there is no claim for an increased rating on appeal.  Thus, the Board finds that the appropriate procedure is to refer this issue back to the RO for appropriate action.

The issues of entitlement to service connection for respiratory disorders, to include as due to acquired nicotine dependence, entitlement to service connection for impotence as secondary to service-connected prostatitis and entitlement to service connection for otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran's GERD began during, was otherwise caused by or is etiologically related to his active service, or that it is a result of, or proximately due to, a service-connected disability.

2.  The competent and credible evidence of record does not show that the Veteran's esophageal hernia began during, was otherwise caused by or is etiologically related to his active service, or that it is a result of, or proximately due to, a service-connected disability.


CONCLUSIONS OF LAW

1.  GERD was not incurred in, or aggravated by, active military service, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2010).   

2.  An esophageal hernia was not incurred in, or aggravated by, active military service, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2010).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's claim for entitlement to service connection for an esophageal hernia, as secondary to his service-connected sinusitis, the Board notes that the duty to notify was satisfied by way of letters sent to the appellant in February 2002 and September 2003 that informed the appellant of what evidence was required to substantiate a service connection claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran did not receive notice which provided him with the information and evidence needed to substantiate a service connection claim on a secondary basis until October 2004.  However, under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

As noted, the duty to notify, with regard to the evidence and information necessary to substantiate a service connection on a secondary basis, was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in October 2004.  Although this notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a May 2010 supplemental statement of the case issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In terms of the Veteran's claim for service connection for GERD, the Board notes that the initial AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The duty to notify with regard to the Veteran's claim for entitlement to service connection for GERD, to include as secondary to his service-connected sinusitis, was satisfied by way of a November 2007 letter sent to the appellant that fully addressed all notice elements, including those for service connection on a secondary basis.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds notes that the Veteran has had the benefit of proper subsequent VA process.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a May 2010 supplemental statement of the case issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Although this notice was not provided until November 2007, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned.  Thus, the Veteran has received all required notice in this case, such that there is no prejudicial error in the content of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).  

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records, the Veteran's hearing transcript and lay statements have been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board notes that the issues being decided in this case were initially remanded in March 2007 to provide the Veteran with a VA examination to determine whether his GERD or esophageal hernia were related, or secondary to, his service-connected sinusitis.  The Veteran was provided with a VA examination in April 2008; however, the examiner limited his comments to the Veteran's GERD, and did not provide an opinion with regard to whether the Veteran's esophageal hernia was related to his service-connected sinusitis.  In March 2009, the Board again remanded these issues to obtain the appropriate VA medical examination and opinion.  The Veteran was provided with an examination in May 2009 which provided the required opinion.  As such, the Board finds that the RO has substantially complied with the instructions set out in the Board's March 2007 and March 2009 remands.

Significantly, neither the appellant nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

With regard to the Veteran's GERD, at his hearing, the Veteran contended that his stomach problems began while he was in the service, but that he was not diagnosed with GERD because it would have affected his flight status.  He indicated that he was not diagnosed with GERD until 1995.  He also contends that his GERD is secondary to his service-connected sinusitis.  He has claimed that the post nasal drip causes stomach upset.  In terms of the Veteran's herniated esophagus, the Veteran testified that, according to his doctor, the sinus drainage drains and irritates the throat and that causes coughing and that, over a period of time, his coughing has worsened and because it goes down to the stomach.  He also indicated that, when he coughed hard, it would cause stomach acid to come up into his esophagus.

Service treatment records reflect that the Veteran was seen for an upset stomach in April 1955.  He was seen again in August 1965 for mild epigastric distress and again in July and August of 1966.  Subsequent Reports of Medical Examination and History dated in February 1966, March 1967, January 1969, January 1970, March 1971, October 1973 and May 1980, reflect that the Veteran was not found to have any stomach disorder and that he indicated that he did not have any stomach problems.

Private medical records show treatment in March and April 1993 for cardiac problems.  In April 1993, the Veteran denied any hematemsis, melena or history of gastrointestinal bleed.  These records do not reflect any reports of stomach problems or a diagnosis of a stomach disorder. 

A December 1998 private medical record shows that the Veteran was taking Prilosec to treat his GERD.  An August 1999 private medical record shows that the Veteran was diagnosed with chronic acid reflux.  A private September 1999 esophagogastroduodenoscopy (EGD) reflected that the Veteran had a diagnosis of esophagitis. 

A May 2001 VA medical record shows that the Veteran reported having post nasal problems since 1986.  A July 2001 VA medical record shows that the Veteran had frequent GERD which improved with Prevacid.  January 2002 VA medical records show that the Veteran had GERD that was controlled by medication.  VA medical records show ongoing treatment for the Veteran's GERD with medication.

A September 2003 letter from K.J.D., M.D., a private physician, reflects his opinion that the Veteran's cough was associated with his chronic post-nasal drip from his chronic sinusitis and that it was also secondary to his GERD.  He also indicated that he would defer to a gastroenterologist.

A January 2004 private EGD and colonoscopy revealed esophagitis, hiatal hernia, diverticulosis, proctitis and hemorrhoids.  

A March 2004 letter from A.M., M.D., a private physician, reflects his opinion that the Veteran had esophagitis, based upon the results of an EGD and colonoscopy, that be believed may be connected with his acid reflux.

An October 2004 VA esophagus and hiatal hernia examination report shows that the Veteran had a history of sinusitis and that he continued to have post nasal drip and occasionally lost his voice.  He states that he had esophagitis secondary to this.  However, the Veteran denied dysphagia, pyrosis, epigastric pain, substernal arm pain, hematemesis, and melana.  He did occasional regurgitation of phlegm, which occurred approximately once per month.  The examiner noted that the Veteran was claiming that he had esophagitis that was secondary to his service-connected sinusitis.  However, the examiner noted that the Veteran did not have significant esophagitis, but did have regurgitation, and that this was likely related to his post nasal drip from his sinusitis.  He used a proton pump inhibitor, however, the examiner found that there was no evidence that he had esophagitis by history or examination.  Therefore, he could not conclude that the Veteran had esophagitis or that it was related to his sinusitis.  

An October 2005 VA medical record shows that the Veteran had a diagnosis of GERD and esophagitis, revealed by an April 2005 EGD.

Private medical records show ongoing treatment for the Veteran's GERD and hiatal hernia from May to September 2007.  

A July 2007 letter from R.L.H., M.D. reflects his opinion that the Veteran's chronic cough, chronic sinusitis, hiatal hernia and GERD are all service-connected.  He indicated that he felt that the chronic post nasal drip absolutely aggravated his GERD and causes his cough to be debilitating.  

An April 2008 VA examination report shows that the Veteran was diagnosed with GERD and hiatal hernia.  The examiner opined that it was less likely than not that the Veteran's sinusitis has aggravated his GERD.  The examiner noted that a review of the medical literature revealed that GERD can cause sinusitis, but that there was no evidence in the literature that sinusitis can cause GERD.  The examiner found that the Veteran's GERD was most likely worsened by his hiatal hernia, protuberant abdomen, and his large ventral hernia, but not from sinusitis.

VA medical records show treatment for a variety of health concerns, including his GERD, from June 2007 through January 2010.  

A November 2008 letter from K.J.D., M.D., shows that the Veteran has ongoing problems with chronic sinusitis and GERD.  He noted that the Veteran reported that he had experienced chronic sinusitis as well as a chronic cough which dated to his time in the service.  The examiner noted that the Veteran had a deviated nasal septum and did not have and puss or polyps in his nose.  A May 2007 computed tomography (CT) scan revealed mild maxillary sinusitis which did appear to be chronic in nature.  The examiner opined that it was more likely than not that the Veteran had experienced chronic sinusitis since the time he was on active military service.  In addition, his chronic GERD had also probably contributed to this problem as was evidenced in the current research performed in the literature.  Due to the symptoms and the effects of his chronic sinusitis and GERD, the Veteran had difficulty in a working environment as well as surgical situations.  The examiner recommended that, until these conditions were better stabilized, the Veteran should not continue employment. 

A May 2009 VA examination report shows that the Veteran had sinus drainage and was treated for sinusitis since 1956.  He started having increasing regurgitation of food since 1990.  The examiner opined that it was not likely that the Veteran's sinusitis with coughing and regurgitation has caused or aggravated his GERD or his esophageal hernia.  He provided the rationale that sinusitis is known to cause symptoms of cough, but that it does not cause GERD, and that they are not etiologically related.  In addition, the examiner noted that sinusitis with coughing was not known to cause, produce or aggravate esophageal hernia.  The examiner noted that the reverse was true-that GERD may cause symptoms of cough in certain individuals.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of GERD and an esophageal hernia, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his GERD and an esophageal hernia to service or to his service-connected sinusitis, to include on the basis of aggravation.  

With regard to the medical evidence of record, the Board notes that there are several opinions in the claims file which relate to the etiology of the Veteran's GERD with regard to his service-connected sinusitis.  It is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A September 2003 letter from a private physician, K.J.D., M.D., provided his opinion that the Veteran's cough and chronic post-nasal drip from his chronic sinusitis was secondary to his GERD.  This examiner also provided a statement dated in November 2008 in which he opined the Veteran's chronic GERD had probably contributed to the problems associated with his chronic sinusitis as was evidenced in the current research performed in the literature.  The Board notes that these opinions do not support the premise of the Veteran's claim.  In order to warrant entitlement to service connection on a secondary basis, the evidence would need to show that a service-connected disability caused or aggravated a non-service-connected disability.  Allen.  In this case, this examiner appears to be concluding that the opposite is true-that the Veteran's non-service-connected GERD has been aggravating his service-connected sinusitis.  This does not provide a basis for service connection for the Veteran's GERD on a secondary basis, and therefore these opinions are not probative to the issue at hand in this case.  

A March 2004 letter from a private physician reflects his opinion that the Veteran's esophagitis is "connected to" his nasal drip associated with his sinusitis.  The Board finds that this statement does not provide probative evidence as to whether the Veteran's service-connected sinusitis has caused or aggravated his GERD/esophageal hernia for the following reasons.  First, the statement does not reflect a clear chain of causation, but merely shows the examiner's opinion that the two conditions are "connected."  A stronger chain of causation is required in order to substantiate a claim for service connection on a secondary basis.  Second, this examiner provides no clinical rationale or data to support his contention that the two conditions are connected.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, this opinion does not support the Veteran's claim.

The Board notes that the April 2008 and May 2009 VA examiners also provided opinions in line with this reasoning.  The April 2008 VA examiner noted that a review of the medical literature revealed that GERD can cause sinusitis, but that there was no evidence in the literature that sinusitis can cause GERD.  The May 2009 VA examiner opined that it was not likely that the Veteran's sinusitis with coughing and regurgitation has caused or aggravated his GERD or his esophageal hernia.  He reasoned that sinusitis does not cause GERD, and that sinusitis with coughing was not known to cause, produce or aggravate esophageal hernia.  Instead, the examiner noted, the reverse was true-that GERD may cause symptoms of cough in certain individuals.  

Indeed, the only medical opinion in the claims file which lends support to the Veteran's claim is the July 2007 letter from R.L.H., M.D., which reflects his opinion that the Veteran's chronic cough, chronic sinusitis, hiatal hernia and GERD are all service-connected.  He indicated that he felt that the chronic post nasal drip absolutely aggravated his GERD and causes his cough to be debilitating.  There is no evidence in this case that the examiner reviewed the Veteran's claims file.  The Board notes that an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).  However, this examiner did not indicate that he based his opinion on the Veteran's medical history.  In addition, this examiner did not provide any rationale for his opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez; Stefl.  As such, the Board finds that this opinion carries no probative value in determining whether the Veteran's GERD is secondary to his service-connected sinusitis. 

With regard to entitlement to service connection on a direct basis, the Board notes that there is no medical evidence that supports a contention on this basis.  

As such, there is no medical evidence of a nexus between the Veteran's current disability and his active duty.  Boyer, supra.

The Veteran reported that he began having stomach problems, such as indigestion, in service.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Indigestion falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his indigestion.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of in-service stomach problems are credible; however, his reports of ongoing stomach problems since his discharge from active duty are not credible, for the following reasons.  As noted above, the Veteran's service treatment records reflect that he was treated four times in service for epigastric discomfort.  However, after August 1966, none of the seven subsequent Reports of Medical Examination and History reflected a stomach disorder or complaints of stomach problems.  Significantly, the Veteran reported that he had no stomach problems throughout this time period.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran's statements relating that his stomach discomfort began in service are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  There is no evidence of complaints of or treatment for stomach problems until December 1998, almost 30 years after he left active duty, even though there are medical records in the claims file showing treatment for other medical issues beginning in 1993.  This lack of medical evidence, when considered in addition to the Veteran's own reports that he did not have any stomach problems when he left service, weighs against a finding of credibility in his statements.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a GERD or esophageal hernia during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

The Board notes that, with regard to secondary service connection the Veteran indicated in a December 2008 statement that a specialist who examined him in 1986 told him that his gastrointestinal problems were due to sinus drainage, and that drainage from his sinus down his esophagus caused damage over the years.  However, while under the holding in Jandreau, lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis, this is a more complicated issue, one of causation, which would require clinical, medical analysis.  A lay account of a physician's statement, "filtered as it [is] through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  As such, this statement is not probative lay evidence in this case.

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between his GERD or esophageal hernia and any instance of his military service or his service-connected sinusitis to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his epigastric symptoms, the Board accords his statements regarding the etiology of his GERD and esophageal hernia little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his GERD and esophageal hernia and his service-connected sinusitis.  In contrast, the April 2008 and May 2009 VA examiners took into consideration all the relevant facts, medical literature and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the April 2008 and May 2009 VA examiner's opinions.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his GERD and esophageal hernia are outweighed by the competent and probative April 2008 and May 2009 VA examiner's findings.  As such, the Board finds that service connection for GERD and esophageal hernia is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for GERD and esophageal hernia.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for GERD, to include as secondary to service-connected sinusitis, is denied.

Service connection for esophageal hernia, to include as secondary to service-connected sinusitis, is denied.


REMAND

In its Memorandum Decision, the Court found that the Board had erred with its decisions regarding the Veteran's claims for entitlement to service connection for chronic obstructive pulmonary disease (COPD), impotence secondary to his service-connected prostatitis and entitlement to service connection for otitis media.  

With regard to his service connection claim for COPD, the Veteran claimed that he had this pulmonary disorder secondary to nicotine dependence, and the Board found that this claim was barred by VA regulations.  The Court noted that the Board is required to include in its decision a written statement of the reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record; that statement must be adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate informed review by the Court.  See U.S.C. Section 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995), Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  Additionally, the Board must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008); see also Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, even though the RO considered the Veteran's claim that his pulmonary disorder was due to exposure to jet fuel, the Board did not consider his claim for a pulmonary disorder on this basis.  As such, on remand, the Veteran should be provided with a VA pulmonary examination to determine whether he had any pulmonary disorder that is due to exposure to jet fuel while in service.

In terms of the Veteran's claim for entitlement to service connection for impotence secondary to prostatitis, the Court found the Board erred in relying on an October 2002 examination that concluded that his prostatitis had resolved and had not been present for several years and that his impotence was due to the use of hypertension medications.  The Board used that examination report to find that the competent medical evidence of record attributed the Veteran's impotence to hypertension medication rather than his service-connected prostatitis.  The Court noted that, although the October 2002 VA medical opinion concluded that the Veteran had no lasting genitourinary dysfunction and had not had a recent bout of prostatitis in many years, the examiner also noted that the Veteran continued to suffer from nocturia.  The examiner did not explain why the Veteran's nocturia was not a symptom of prostatitis.  The Court noted that, in addition, the VA examiner did not provide any rationale to support his conclusions that his impotence was related to hypertension medication.  As such, the Board finds that the Veteran should be provided with another VA examination to obtain an opinion as to whether his impotence is due to his service-connected prostatitis.  The opinion should include a thorough analysis of his prostatitis symptoms, to include whether his nocturia is due to his prostatitis and a discussion of the October 2002 examiner's opinion that the Veteran's impotence is due to his hypertension medication.  

With regard to the Veteran's claim for entitlement to service connection for otitis media, the Court noted that the Board found that the Veteran did not currently have otitis media.  The Veteran argued that that Board ignored his medical records that reveal his continuing symptoms of otitis media.  In its decision, the Board relied on the October 2002 VA examination that found that the Veteran had been diagnosed with otitis media as a result of in-service trauma but that it had since resolved.  The Court noted that the Board further stated that because there was no evidence of a current otitis media disability in the record, there is no indication that it was cyclical or fluctuating that would require an examination during an active stage of the disease.  However, the Court noted that the Board failed to discuss a May 2003 outpatient treatment record that revealed that the Veteran was treated for mild nasal congestion with an impression of probable otitis media.  Additionally, although the Board noted that Veteran had testified in September 2006 that his left ear had recurring pain and filled with wax and water once in a while, the Board found that this was insufficient evidence of a current disability.  The Court held that, without a complete discussion of the evidence, it was unable to review the Board's determination that the Veteran did not have otitis media.  In this instance, the Board notes that an examination and/or opinion must be sufficient to ensure that the Board's evaluation of the claim will be a fully informed one so that the Board is not left to substitute its own medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board cannot make the determination that the Veteran's symptoms of pain and ear wax and water in his ears reflect a diagnosis of otitis media.  As such, the Board finds that another examination is necessary to take these symptoms, and the evidence in the May 2003 outpatient record, into account in determining whether the Veteran has a current diagnosis of otitis media which is related to service.

The Board recognizes that where the claimed disorder, such as the Veteran's otitis media, is cyclical or fluctuating in severity, VA must offer an examination during an active stage of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The AOJ should make arrangements for the Veteran to be afforded a respiratory examination, by an appropriate specialist, to determine whether the Veteran's COPD is a result of any incident in service, to include to exposure to jet fuel fumes or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  

The respiratory examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's COPD or any diagnosed respiratory disorder, is a result of any incident in service, to include exposure to jet fuel fumes, or began to manifest during service or is etiologically related to the Veteran's active duty service in any way.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

2.  The AOJ should make arrangements for the Veteran to be afforded a genitourinary examination, by an appropriate specialist, to determine whether the Veteran's impotence is a result of his service-connected prostatitis.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The genitourinary examiner should offer an opinion as to as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's impotence is proximately due to, or the result of, his service-connected prostatitis, and whether it is at least as likely as not (50 percent or more probability) the Veteran's service-connected prostatitis, has aggravated or accelerated his impotence beyond its natural progression.  The opinion should include a thorough analysis of his prostatitis symptoms, to include whether his nocturia is due to his prostatitis and a discussion of the October 2002 examiner's opinion that the Veteran's impotence is due to his hypertension medication.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  The AOJ should make arrangements for the Veteran to be afforded an ear disease examination, by an appropriate specialist, to determine whether the Veteran's has a current diagnosis of otitis media and, if so, whether it is a result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The ear disease examiner should offer an opinion as to (1) whether the Veteran has diagnosis of otitis media, and, if so, (2) whether it is at least as likely as not (50 percent or more probability) that the Veteran's otitis media is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

4.  After completion of the above, the AOJ should readjudicate the appellant's claims.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


